Case 20-43965          Doc 6      Filed 08/13/20 Entered 08/13/20 12:41:27                     Main Document
                                               Pg 1 of 17


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    In re:                                                 )     Case No.: 20-43965-399
                                                           )     Honorable Barry S. Schermer
    GARBANZO MEDITERRANEAN                                 )     Chapter 11 Proceeding
    GRILL, LLC, et al.,                                    )
                                                           )     Hearing Date: August 17, 2020
                                     Debtors1.             )     Hearing Time: 10:00 a.m.
                                                           )     Hearing Location: Courtroom 5 North
                                                           )     St. Louis, Missouri
                                                           )
                                                           )     Robert E. Eggmann, Esq.
                                                           )     Thomas H. Riske, Esq.
                                                           )     Danielle A. Suberi, Esq.
                                                           )     Carmody MacDonald P.C.
                                                           )     120 South Central, Suite 1800
                                                           )     St. Louis, Missouri 63105
                                                           )     (314) 854-8600
                                                           )     ree@carmodymacdonald.com
                                                           )     thr@carmodymacdonald.com
                                                           )     das@carmodymacdonald.com

              DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
              (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE TO OPERATE
                  THEIR CASH MANAGEMENT SYSTEM, (B) HONOR CERTAIN
              PREPETITION OBLIGATIONS RELATED THERETO, (C) MAINTAIN
             EXISTING BUSINESS FORMS, AND (II) GRANTING RELATED RELIEF

             COME NOW Garbanzo Mediterranean Grill, LLC, Garbanzo Mediterranean Fresh, LLC,

Garbanzo Mediterranean Fresh Missouri, LLC and Garbanzo Mediterranean Grill Franchising,

LLC, the above-captioned Debtors and Debtors in Possession (the “Debtors”), and respectfully

state the following in support of this Motion:

             1.    The Debtors seek entry of interim and final orders (respectively, the “Proposed

Interim Order” and “Proposed Final Order”): (i) authorizing the Debtors to (a) continue to

operate their cash management system; (b) honor certain prepetition obligations related thereto;



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Garbanzo Mediterranean Grill, LLC (8872), Garbanzo Mediterranean Fresh, LLC (8872), Garbanzo
Mediterranean Fresh Missouri, LLC (8872), and Garbanzo Mediterranean Grill Franchising, LLC (8872). The address
of the Debtors’ corporate headquarters is 7700 E. Arapahoe Road, Suite 270, Centennial, CO 80112.
Case 20-43965       Doc 6     Filed 08/13/20 Entered 08/13/20 12:41:27             Main Document
                                           Pg 2 of 17


and (c) maintain existing business forms in the ordinary course of business; and (ii) granting related

relief. In addition, the Debtors request that the Court (as defined herein) schedule a final hearing

within approximately thirty days of the commencement of these chapter 11 cases to consider

approval of this Motion on a final basis.

                                     Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the Eastern District of Missouri (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule

81.901(B)(1) of the Local Rules of the United States District Court for the Eastern District of

Missouri. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105, 345, and 363 of title 11

of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Bankruptcy

Rules 6003 and 6004.

                                            Background

       5.      The background of this case may be found in the Declaration of James Park in

Support of First Day Applications and Motions (the “First Day Declaration”).

       6.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this Motion, the Debtors filed a


                                                  2
Case 20-43965       Doc 6    Filed 08/13/20 Entered 08/13/20 12:41:27             Main Document
                                          Pg 3 of 17


motion requesting procedural consolidation and joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No request for the appointment of a trustee or examiner has

been made in these chapter 11 cases, and no committees have been appointed or designated.

                                        Relief Requested

A.     The Cash Management System.

       7.      In the ordinary course of business, the Debtors maintain a cash management system

(the “Cash Management System”). The Cash Management System summarizes each of the

institutions where the Debtors’ maintain accounts (the “Cash Management Banks”) on

Exhibit A attached hereto.

       8.      The Cash Management System is comparable to the centralized cash management

systems used by similarly situated companies to manage cash in a cost-effective, efficient manner.

The Debtors use the Cash Management System in the ordinary course of their businesses to collect,

transfer, and disburse funds generated from their operations and to facilitate cash monitoring,

forecasting, and reporting. The Debtors maintain daily oversight over the Cash Management

System and implements cash management controls for entering, processing, and releasing funds.

Additionally, the Debtors regularly reconcile the Debtors’ books and records to ensure that all

transfers are accounted for properly.

       9.      The Cash Management System is broken down as follows:

                   •   Garbanzo Mediterranean Grill, LLC is the ultimate parent company for each

                       of the other Debtors, and it maintains two main operating accounts for itself,

                       and one each for Garbanzo Mediterranean Fresh, LLC and Garbanzo

                       Mediterranean Fresh Missouri, LLC. Particularly, Garbanzo Mediterranean

                       Grill, LLC maintains twenty-one accounts at First Republic Bank, and four

                       accounts at Key Bank;


                                                 3
Case 20-43965       Doc 6      Filed 08/13/20 Entered 08/13/20 12:41:27           Main Document
                                            Pg 4 of 17


                   •   Debtor affiliate Garbanzo Mediterranean Grill Franchising, LLC maintains

                       one account at Key Bank;

                   •   Debtor affiliate Garbanzo Mediterranean Fresh Missouri, LLC maintains

                       one account at Royal Bank of Missouri; and

                   •   Garbanzo Mediterranean Fresh, LLC does not maintain any accounts in its

                       name.

       10.     Key Bank has executed a Uniform Depository Agreement with, and is designated

as an authorized depository by, the Office of the United States Trustee for Region 13 (the “U.S.

Trustee”).

       11.     Despite not being included on the Authorized Depository List, both First Republic

Bank and Royal Bank of Missouri are insured by the Federal Deposit Insurance Corporation

(“FDIC”). Further, the Debtors do not customarily maintain account balances equal to or in excess

of $250,000.00 (the FDIC deposit insurance cap) in any of the First Republic Bank accounts.

B.     Business Forms.

       12.     The Debtors utilize certain limited preprinted correspondence and business forms,

such as letterhead and a number of preprinted checks (the “Business Forms”), in the ordinary

course of their businesses. While, in general, the Debtors print customized Business Forms such

as invoices as they are needed, the Debtors also maintain a stock of certain regularly-used and

standardized materials to facilitate efficient processing of their business affairs. The Debtors also

maintain books and records to document, among other things, their profits and expenses. To

minimize unnecessary additional expenses to their estates, the Debtors request that the Court

authorize their continued use of their Business Forms to the limited extent they are preprinted, all

as such forms were in existence immediately before the Petition Date, without reference to the




                                                 4
Case 20-43965        Doc 6    Filed 08/13/20 Entered 08/13/20 12:41:27            Main Document
                                           Pg 5 of 17


Debtors’ status as debtors in possession, rather than requiring the Debtors to incur the unnecessary

expense, nuisance, and delay of ordering entirely new forms as required under the U.S. Trustee

Operating Guidelines.

                                          Basis for Relief

I.        The Debtors Should Be Granted Authority to Maintain Their Existing Cash
          Management System.

          13.   Office of the United States Trustee has established certain operating guidelines for

debtors-in-possession in order to supervise the administration of Chapter 11 cases. The U.S

Trustee’s Operating Guidelines and Financial Reporting Requirements for Debtors in Possession

and Trustees (the “UST Operating Guidelines”) require debtors in possession to, among other

things:

                a.      establish one debtor in possession bank account for all estate monies
                        required for the payment of taxes, including payroll taxes;

                b.      close all existing bank accounts and open new debtor in possession
                        accounts; and

                c.      maintain a separate debtor in possession account for cash collateral.

          14.   These requirements are designed to provide a clear line of demarcation between

prepetition and postpetition claims and payments and help protect against the inadvertent payment

of prepetition claims by preventing banks from honoring checks drawn before the Petition Date.

Considering, however, that the Debtors’ business and financial affairs are complex and require the

collection, disbursement, and movement of funds from multiple franchise and store operations

through their bank accounts, enforcement of these provisions of the U.S. Trustee Operating

Guidelines during these chapter 11 cases would severely disrupt the Debtors’ operations. If the

Debtors were required to open new debtor in possession accounts and modify their Cash

Management System, such a process would create expense and administrative burdens for the



                                                  5
Case 20-43965       Doc 6    Filed 08/13/20 Entered 08/13/20 12:41:27             Main Document
                                          Pg 6 of 17


Debtors at a critical time in these cases. Accordingly, the Debtors respectfully request that the

Court allow them to operate each of the Bank Accounts listed on Exhibit A attached hereto as they

were maintained in the ordinary course of business before the Petition Date.

       15.     Moreover, this Court has authority to waive the strict enforcement of the bank

account closing requirements imposed pursuant to the UST Operating Guidelines. Such relief is

routinely granted in this district. See, e.g., In re Foresight Energy LP, No. 20-41308 (KSS) (Bankr.

E.D. Mo. Apr. 7, 2020) [Docket No. 241]; In re Payless Holdings LLC, 19-40883 (KSS) (Baknr.

E.D. Mo. Apr. 3, 2019) [Docket No. 783]; In re Abengoa Bioenergy US Holding, LLC, No. 16-

41161 (KSS) (Bankr. E.D. Mo. Aug. 14, 2016) [Docket No. 473]; In re Noranda Aluminum, Inc.,

No. 16-10083 (BSS) (Bankr. E.D. Mo. April 13, 2016) [Docket No. 643]; In re Peabody Energy

Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. May 17, 2016); In re Arch Coal, Inc., No. 16-40120

(CER) (Bankr. E.D. Mo. Apr. 8, 2016).

       16.     Similarly, cause exists to waive the requirements of Section 345 of the Bankruptcy

Code in these cases with respect to any of the Debtors’ Bank Accounts held at First Republic Bank

and Royal Bank of Missouri. Section 345(a) of the Bankruptcy Code authorizes deposits or

investments of money of a bankruptcy estate, such as cash, in a manner that will “yield the

maximum reasonable net return on such money, taking into account the safety of such deposit or

investment.” 11 U.S.C. § 345(a). For deposits or investments that are not “insured or guaranteed

by the United States or by a department, agent or instrumentality of the United States or backed

by the full faith and credit of the United States,” Section 345(b) of the Bankruptcy Code provides

that the estate must require from the entity with which the money is deposited or invested a bond

in favor of the United States secured by the undertaking of an adequate corporate surety. This

Court may, however, relieve a debtor-in-possession of the Section 345(b) restrictions for “cause.”




                                                 6
Case 20-43965       Doc 6     Filed 08/13/20 Entered 08/13/20 12:41:27             Main Document
                                           Pg 7 of 17


The Debtors believe that “cause” exists to waive the investment and deposit restrictions under §

345(b) to the extent that the Debtors’ cash management deposits and investments do not comply.

Such accounts are FDIC insured, and it would be unnecessarily and administratively harmful for

the Debtors to restructure their Cash Management System to move their accounts held at First

Republic Bank and Royal Bank of Missouri to other banks.

       17.     Further, the continuation of the Cash Management System is permitted pursuant to

section 363(c)(1) of the Bankruptcy Code, which authorizes debtors in possession to “use property

of the estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1).

Section 363(c)(1) of the Bankruptcy Code also allows a debtor in possession to engage in the

ordinary course transactions required to operate its business without additional oversight from its

creditors or the court. See, e.g., Med. Malpractice Ins. Ass’n v. Hirsch (In re Lavigne), 114 F.3d

379, 384 (2d Cir. 1997); Harbinger, Inc. v. Metropolitan Cosmetic & Reconstructive Surgical

Clinic, P.A., 124 B.R. 784, 786 (Bankr. D. Minn. 1990) (citing United States ex rel. Harrison v.

Estate of Deutscher, 115 B.R. 592 (Bankr. M.D. Tenn. 1990)). Included within the purview of

section 363(c) of the Bankruptcy Code is a debtor’s ability to continue the “routine transactions”

necessitated by a debtor’s cash management system. See Amdura Nat’l Distrib. Co. v. Amdura

Corp. (In re Amdura Corp.), 75 F.3d 1447, 1453 (10th Cir. 1996). Bankruptcy courts within the

Eighth Circuit have held that a transaction qualifies as “ordinary course” if it “is of a type that is

commonly undertaken within the debtor’s industry,” Peltz v. Gulfcoast Workstation Grp. (In re

Bridge Information Systems, Inc.), 293 B.R. 479, 486 (Bankr. E.D. Mo. 2003).

       18.     Bankruptcy courts treat requests for authority to continue utilizing existing cash

management systems as a relatively “simple matter”, see In re Baldwin-United Corp., 79 B.R. 321,

327 (Bankr. S.D. Ohio 1987), and have recognized that an integrated cash management system




                                                  7
Case 20-43965         Doc 6      Filed 08/13/20 Entered 08/13/20 12:41:27                   Main Document
                                              Pg 8 of 17


“allows efficient utilization of cash resources and recognizes the impracticalities of maintaining

separate cash accounts for the many different purposes that require cash.” In re Columbia Gas

Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in part and rev’d in part, 997 F.2d 1039

(3d Cir. 1993). As a result, courts have concluded that the requirement to maintain all accounts

separately “would be a huge administrative burden and economically inefficient.” Columbia Gas,

997 F.2d at 1061; see also In re Southmark Corp., 49 F.3d 1111, 1114 (5th Cir. 1995) (stating that

a cash management system allows a debtor “to administer more efficiently and effectively its

financial operations and assets”).

        19.      In other large, complex, and well-publicized chapter 11 cases such as these, courts

in this district and in other jurisdictions regularly waive the U.S. Trustee Guideline requirements

and allow the continued use of cash management systems and prepetition bank accounts employed

in the ordinary course of a debtor’s prepetition business. See, e.g., In re Payless Holdings LLC,

No. 17-42267 (KAS) (Bankr. E.D. Mo. May 25, 2017); In re Peabody Energy Corp., No. 16-

42529 (BSS) (Bankr. E.D. Mo. May 17, 2016); In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr.

E.D. Mo. Apr. 8, 2016); see also In re Sabine Oil & Gas Corp., No. 15-11835 (SCC) (Bankr.

S.D.N.Y. Sept. 10, 2015).2

II.     Maintaining the Existing Cash Management System Will Not Harm Parties in
        Interest.

        20.      Continued use of the Cash Management System will facilitate the Debtors’

transition into chapter 11 by, among other things, avoiding administrative inefficiencies and

expenses associated with disrupting this system and minimizing delays in the payment of




2
 Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                       8
Case 20-43965         Doc 6      Filed 08/13/20 Entered 08/13/20 12:41:27                   Main Document
                                              Pg 9 of 17


postpetition obligations.3 The Debtors respectfully submit that parties in interest will not be

harmed by the Debtors’ maintenance of the Cash Management System because the Debtors have

implemented appropriate mechanisms to ensure that unauthorized payments will not be made on

account of prepetition obligations.

III.    Authorizing the Debtors to Continue Using Debit, Wire, Credit Card, and
        ACH Payments Is Warranted.

        21.      The Debtors request that the Court grant further relief from the U.S. Trustee

Operating Guidelines to the extent they require the Debtors to make all disbursements by check.

In particular, the U.S. Trustee Operating Guidelines require that all receipts and all disbursements

of estate funds must be made by check with a notation representing the reason for the disbursement.

In the ordinary course of business, the Debtors conduct transactions through ACH transfers and

other similar methods. In addition, a certain percentage of the Debtors’ receipts are received

through wire transfer payments. If the Debtors’ ability to conduct transactions by debit, wire, ACH

transfer, or other similar methods—including their ability to pay associated fees—is impaired, the

Debtors may be unable to perform under certain contracts, their business operations may be

unnecessarily disrupted, and their estates will incur additional costs.

IV.     Authorizing the Banks to Continue to Maintain, Service, and Administer the Bank
        Accounts in the Ordinary Course of Business Is Warranted.

        22.      As discussed above, implementing the U.S. Trustee Operating Guidelines would

interrupt the Debtors’ operations and impair the Debtors’ efforts to preserve the value of their

estates in an efficient manner. Thus, the Debtors respectfully request that the Court authorize the

Cash Management Banks to continue to maintain, service, and administer the Bank Accounts as



3
  Notwithstanding the Debtors’ use of a consolidated cash management system, the Debtors intend to calculate
quarterly fees under 28 U.S.C. § 1930(a)(6) based on the disbursements of each Debtor, regardless of which entity
pays those disbursements.



                                                       9
Case 20-43965       Doc 6     Filed 08/13/20 Entered 08/13/20 12:41:27            Main Document
                                          Pg 10 of 17


accounts of the Debtors as debtors in possession, without interruption and in the ordinary course

of business. In this regard, the Cash Management Banks should be authorized to receive, process,

honor, and pay any and all checks, ACH transfers and other instructions, and drafts payable

through, drawn, or directed on such Bank Accounts after the Petition Date by holders, makers, or

other parties entitled to issue instructions with respect thereto; provided that any check, draft, or

other notification that the Debtors advise the Cash Management Banks to have been drawn, issued,

or otherwise presented before the Petition Date may be honored by the Cash Management Banks

only to the extent authorized by order of the Court.

       23.     The Debtors further request that the Court authorize the Cash Management Banks

to accept and honor all representations from the Debtors as to which checks, drafts, wires, or ACH

transfers should be honored or dishonored consistent with any order of the Court and governing

law, whether such checks, drafts, wires, or ACH transfers are dated before or subsequent to the

Petition Date. The Debtors also request that, to the extent a Cash Management Bank honors a

prepetition check or other item drawn on any Bank Account either: (a) at the direction of the

Debtors; or (b) in a good-faith belief that the Court has authorized such prepetition check or item

to be honored, such Cash Management Bank will not be deemed to be liable to the Debtors or to

their estates on account of such prepetition check or other item honored postpetition. The Debtors

respectfully submit that such relief is reasonable and appropriate because the Cash Management

Banks are not positioned to independently verify or audit whether a particular item may be paid in

accordance with a Court order or otherwise.

       24.     Moreover, the Debtors request that the Court authorize the Cash Management

Banks to continue to charge the Debtors the Bank Fees, as applicable, in the ordinary course of




                                                 10
Case 20-43965       Doc 6     Filed 08/13/20 Entered 08/13/20 12:41:27            Main Document
                                          Pg 11 of 17


business. The Debtors further request that the Court order that liens on any of the Bank Accounts

granted to creditors will not have priority over the Bank Fees.

V.     The Court Should Authorize the Debtors to Continue Using Their Existing Business
       Forms.

       25.     The U.S. Trustee Operating Guidelines also require debtors in possession to obtain

checks that bear the designation “debtor in possession” on such checks. The Debtors have a limited

stock of preprinted checks and will transition to using checks with the designation “Debtor in

Possession” in compliance with these requirements as soon as that supply is exhausted and with

respect to any new checks the Debtors print.

       26.     To avoid disruption of the Cash Management System and unnecessary expense,

the Debtors request that they be authorized to continue to use their Business Forms, which includes

a small number of checks, substantially in the form existing immediately before the Petition Date,

without reference to their status as debtors in possession. The Debtors submit that, given the

limited nature of the preprinted Business Forms, parties in interest will not be prejudiced if the

Debtors are authorized to continue to use their Business Forms substantially in the forms existing

immediately before the Petition Date. Parties doing business with the Debtors undoubtedly will

be aware of their status as debtors in possession and thus, changing forms such as letterhead would

be an unnecessary additional expense.

       27.     In other large chapter 11 cases, courts in this district and others have allowed

debtors to use business forms that were printed prepetition without the “debtor in possession” label.

See, e.g., In re Payless Holdings LLC, No. 17-42267 (KAS) (Bankr. E.D. Mo. May 25, 2017); In

re Peabody Energy Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. May 17, 2016); In re Arch Coal,

Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Apr. 8, 2016); see also In re BCBG Max Azria Glob.




                                                 11
Case 20-43965       Doc 6     Filed 08/13/20 Entered 08/13/20 12:41:27              Main Document
                                          Pg 12 of 17


Holdings, LLC, No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 29, 2017); In re Limited Stores Co.,

No. 17-10124 (KJC) (Bankr. D. Del. Feb. 16, 2017).

                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       28.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days after

the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable harm.”

For the reasons discussed above, authorizing the Debtors to: (a) continue to operate their Cash

Management System; (b) honor certain prepetition obligations related thereto; (c) maintain

existing Business Forms; and (d) continue to perform Intercompany Transactions consistent with

historical practice as well as granting the other relief requested herein is integral to the Debtors’

ability to transition their operations into these chapter 11 cases.         Failure to receive such

authorization and other relief during the first 21 days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. For the reasons discussed herein, the relief

requested is necessary in order for the Debtors to operate their businesses in the ordinary course

and preserve the ongoing value of the Debtors’ operations and maximize the value of their estates.

Accordingly, the Debtors submit that they have satisfied the “immediate and irreparable harm”

standard of Bankruptcy Rule 6003 to support granting the relief requested herein.

                                       Reservation of Rights

       29.     Nothing contained in this Motion or any actions taken by the Debtors pursuant to

relief granted in the Proposed Interim Order and the Proposed Final Order is intended or should

be construed as: (a) an admission as to the validity of any particular claim against a Debtor entity;

(b) a waiver of the Debtors’ rights to dispute any particular claim on any grounds; (c) a promise

or requirement to pay any particular claim; (d) an implication or admission that any particular

claim is of a type specified or defined in this Motion; (e) a request or authorization to assume any

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or


                                                  12
Case 20-43965       Doc 6     Filed 08/13/20 Entered 08/13/20 12:41:27             Main Document
                                          Pg 13 of 17


limitation of the Debtors’ rights under the Bankruptcy Code or any other applicable law; or (g) a

concession by the Debtors that any liens (contractual, common law, statutory, or otherwise)

satisfied pursuant to this Motion are valid, and the Debtors expressly reserve their rights to contest

the extent, validity, or perfection or seek avoidance of all such liens.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       30.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                         No Prior Request

       31.     No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                  13
Case 20-43965      Doc 6    Filed 08/13/20 Entered 08/13/20 12:41:27          Main Document
                                        Pg 14 of 17


       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Interim

Order and Proposed Final Order granting the relief requested herein and such other relief as the

Court may deem just and proper.


                                    Respectfully submitted,

                                    CARMODY MACDONALD P.C.


                                    By: /s/ Robert E. Eggmann
                                        ROBERT E. EGGMANN #37374MO
                                        THOMAS H. RISKE #61838MO
                                        DANIELLE SUBERI #59688
                                        120 S. Central Avenue, Suite 1800
                                        St. Louis, Missouri 63105
                                        (314) 854-8600
                                        (314) 854-8660 – FAX
                                        ree@carmodymacdonald.com
                                        thr@carmodymacdonald.com
                                        das@carmodymacdonald.com

                                    PROPOSED ATTORNEYS FOR DEBTORS
Case 20-43965     Doc 6   Filed 08/13/20 Entered 08/13/20 12:41:27         Main Document
                                      Pg 15 of 17


                                      EXHIBIT A


Bank Name         Address          Account         Type of     Last 4          Purpose
                                   Name            Account     digits of
                                                               account
                                                               number

 First Republic     101 Pine        Garbanzo        Checking       4840
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       4980
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       4899
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       5078
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       4816
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       5979
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       5425
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       6449
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo        Checking       6159
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111

                                             15
Case 20-43965     Doc 6   Filed 08/13/20 Entered 08/13/20 12:41:27    Main Document
                                      Pg 16 of 17


 First Republic     101 Pine        Garbanzo       Checking    6035
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    5441
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    5409
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    6050
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    6126
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    6217
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    0516
      Bank            Street       Mediterranean
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    5029         Corp-
      Bank            Street       Mediterranean                          Franchise
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    4949        Corp-
      Bank            Street       Mediterranean                           Main
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    5037        Corp-
      Bank            Street       Mediterranean                           Payroll
                  San Francisco,    Grill, LLC
                    CA 94111
 First Republic     101 Pine        Garbanzo       Checking    6345        Fresh-
      Bank            Street       Mediterranean                          Operating
                  San Francisco,    Grill, LLC
                    CA 94111

                                           16
Case 20-43965      Doc 6   Filed 08/13/20 Entered 08/13/20 12:41:27     Main Document
                                       Pg 17 of 17


   *Key Bank          P.O. Box       Garbanzo         Checking   9728        Fresh-
                       93885        Mediterranean                           Operating
                     Cleveland,      Grill, LLC
                    OH 44101-
                        5885
   *Key Bank          P.O. Box       Garbanzo         Checking   4011        Grill-
                       93885        Mediterranean                           Operating
                     Cleveland,      Grill, LLC
                    OH 44101-
                        5885
  First Republic      101 Pine       Garbanzo         Checking   6295       Missouri-
       Bank             Street      Mediterranean                           Operating
                   San Francisco,    Grill, LLC
                     CA 94111
   *Key Bank          P.O. Box       Garbanzo         Checking   0996          PPP
                       93885        Mediterranean
                     Cleveland,      Grill, LLC
                    OH 44101-
                        5885
   *Key Bank          P.O. Box        Garbanzo        Checking   4623       Franchise-
                       93885        Mediterranean                           Operating
                     Cleveland,         Grill
                    OH 44101-        Franchising,
                        5885            LLC
  Royal Bank of    Royal Bank of      Garbanzo        Checking   4653
    Missouri          Missouri      Mediterranean
                    8021 Olive          Fresh
                        Blvd        Missouri, LLC
                   St. Louis, MO
                       63130

*Key Bank is a U.S. Trustee, Region 13 Authorized Depository




                                             17
